884 F.2d 580
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Danny Ray DICK, Defendant-Appellant.
No. 88-3404.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1989.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and JULIA S. GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant Dick filed a motion for reduction of sentence under Fed.R.Crim.P. 35(b).  The underlying sentence was entered February 13, 1987 as a consequence of defendant's guilty plea to several counts of drug-related offenses.  The district court denied the motion and this appeal followed.  The parties have briefed the issues, defendant proceeding pro se.


4
Upon consideration, we find no error in the district court proceedings.  Crim.R. 35(b), as applicable to offenses committed before November 1, 1987, may only be used in an attempt to effect the modification of a valid sentence.  The rule does not provide a vehicle for challenging the validity of pre-sentence proceedings.    United States v. Willis, 804 F.2d 961, 964 (6th Cir.1986).  Defendant's allegations of ineffective assistance of counsel and government misconduct were therefore of no moment.  His remaining claims were properly rejected owing inter alia to his prior criminal history and the length of the underlying sentence compared to the possible total exposure.


5
Accordingly, the district court judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation